PER CURIAM.
We affirm the trial court’s summary denial of the appellant’s motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We have considered each of the allegations in the motion and have found them to be without merit.
*1006We remand the case to the trial court, however, for correction of the judgment and sentence for attempted sexual battery, as enhanced by section 775.087, Fla.Stat. (1985), in case number 86-10829. The appellant pleaded guilty to attempted sexual battery, a second-degree felony, that was enhanced to a first degree felony by virtue of section 775.087. The judgment incorrectly reflects that this offense is a life felony and the sentence incorrectly reflects a forty-year term of imprisonment. Part of the appellant’s plea bargain was that he would receive thirty-year sentences on all first-degree felonies to which he pleaded. The appellant need not be present for the correction of the judgment and sentence.
Affirmed and remanded with direction.
RYDER, A.C.J., and LEHAN and ALTENBERND, JJ., concur.